5
6

THE 7

COCHRAN
Frm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 1 of 40

BRIAN T. DUNN, ESQ. (SBN 176502)
Email: bdunn@cochranfirm.com
EDWARD LYMAN (SBN 248264)
Email: bdunn@cochranfirm.com

THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010

Los Angeles, California 90010
Telephone: (323) 435-8205

Facsimile: (323) 282-5280

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

HOPE MAGEF, individually and as CASE NO.:
Successor in Interest to JACOREY
SHAW, deceased; PAUL SHAW, COMPLAINT FOR DAMAGES
individually and as Successor in Interest
to JACOREY SHAW, deceased, 1. 42 U.S.C. § 1985 (Conspiracy to
Violate Civil Rights)
Plaintiffs,
Vv. 2. 42 U.S.C. § 1986 (Failure to Prevent

ADAM CHRISTIANSON, in his official

capacity as SHERIFF-CORONER FOR _ 3.

STANISLAUS COUNTY, and in his
individual capacity; BILL POOLEY, in

his official capacity as SHERIFF- 4.

CORONER FOR TUOLOMNE
COUNTY, and in his individual
capacity; SUNG-OOK BAIK, M.D.;

FRANK LEYVA; RODNEY HOBBS; | 5.

OLIVER IMLACH; HUNTER
ANGELA A/K/A H.B. ANGELA;

JERRY LINDSEY; PATRICIA QUINN; 6.

TIMOTHY MCCARTHY; __ [NAME
REDACTED] ; COUNTY OF
TUOLUMNE, a municipal entity; and

COUNTY OF STANISLAUS, a 7.

municipal entity, and DOES 1-10,

Conspiracy to Violate Civil Rights)

42 U.S.C. § 1983 (Supervisory
Liability for Civil Rights Violations)

42 U.S.C. § 1983 (Municipal Liability
Based on Unconstitutional Failure to
Train)

42 U.S.C. § 1983 (Based on
Substantive Due Process Violations)

42 U.S.C. § 1983 (Based on
Unconstitutional Denial of Medical
Care)

42 U.S.C. § 1983 (Based on
Unconstitutional Failure to Protect)

 

 
5
6

Tue 17

COCHRAN
FirrM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 2 of 40

inclusive,

Defendants. DEMAND FOR JURY TRIAL

 

JURISDICTION AND VENUE
1. Jurisdiction is vested in this court under 28 U.S.C. § 1343(3)-(4) for
violations of the 1871 Civil Rights Enforcement Act, as amended, including 42 U.S.C.

811§ 1983 and 28 U.S.C. § 1331.

2. Venue is proper in the Eastern District of California under 28 U.S.C.

§ 1391(a)-(b).
PARTIES

3. Plaintiffs HOPE MCGEE and PAUL SHAW (hereinafter referred to as
“Plaintiffs”) are, and at all relevant times herein were, residents of the County of Los
Angeles and State of California.

4, Plaintiffs HOPE MCGEE and PAUL SHAW, the surviving birth parents of
decedent JACOREY SHAW are Successors in Interest to decedent JACOREY SHAW,
and are entitled to bring certain causes of action herein alleged pursuant § 337.30 of the
California Code of Civil Procedure. (Attached hereto is a declaration designating HOPE
MCGEE and PAUL SHAW as Successors in Interest to JACOREY SHAW, furnished
herewith pursuant to § 337.32 of the California Code of Civil Procedure, and a true and
correct copy of the death certificate for JACOREY SHAW, will be furnished herewith
under separate cover pursuant at § 377.32 of the California Code of Civil Procedures.)

5. Upon information and belief, Defendant ADAM CHRISTIANSON is, and
at all relevant times mentioned herein was, a resident of Stanislaus County, California.
At all times relevant to the events referenced herein, ADAM CHRISTIANSON was
acting in his official capacity as SHERIFF/CORONER for the COUNTY OF
STANISLAUS, California. ADAM CHRISTENSON is sued in his individual and

official capacities.

 

 
2
3
4
5
6

Tu «7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 3 of 40

6. Upon information and belief, Defendant BILL POOLEY is, and at all
relevant times mentioned herein was, a resident of Tuolomne County, California. At all
times relevant to the events referenced herein, BILL POOLEY was acting in his official
capacity as SHERIFF/CORONER for the COUNTY OF TUOLOMNE, California. BILL
POOLEY is sued in his individual and official capacities.

7. Upon information and belief, Defendant SUNG-OOK BAIK, M.D. is, and at

all relevant times mentioned herein was, a resident of Stanislaus County, California. At

8|lall times relevant to the events referenced herein, SUNG-OOK BAIK, M.D., a forensic

pathologist, was acting in the course and scope of his employment for the
STANISLAUS COUNTY SHERIFF-CORONER, and under the supervision of
SHERIFF-CORONER ADAM CHRISTIANSON.

8. Upon information and belief, Defendant FRANK LEYVA is, and at all
relevant times mentioned herein was, a resident of Stanislaus County, California. At all
times relevant to the events referenced herein, FRANK LEYVA was acting in the course
and scope of his employment as a Detective/Investigator with the STANISLAUS
COUNTY SHERIFF-CORONER and under the direct supervision of SHERIFF-
CORONER ADAM CHRISTIANSON and SUNG-OOK BAIK, M.D.

9. Upon information and belief, Defendant RODNEY HOBBS is, and at all
relevant times mentioned herein was, a resident of Tuolomne County, California. At all
times relevant to the events referenced herein, RODNEY HOBBS, a sworn peace officer,
was acting in the course and scope of his employment as a Detective/Investigator and
Deputy Coroner with the TUOLUMNE COUNTY’S SHERIFF/CORONER’S OFFICE,
and under the supervision of SHERIFF-CORONER BILL POOLEY.

10. Upon information and belief, Defendant OLIVER IMLACH is, and at all
relevant times mentioned herein was, a resident of Tuolomne County, California. At all
times relevant to the events referenced herein, OL[VER IMLACH, a sworn peace
officer, was acting in the course and scope of his employment as a

Detective/Investigator and Deputy Coroner with the TUOLUMNE COUNTY’S

 

 
6

THE 7
COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 4 of 40

SHERIFF/CORONER’S OFFICE, and under the supervision of SHERIFF-CORONER
BILL POOLEY.

11. Upon information and belief, Defendant HUNTER ANGELA, A/K/A H.B.
ANGELA (hereinafter “H.B. ANGELA”) is, and at all relevant times mentioned herein
was, a resident of Tuolomne County, California. At all times relevant to the events
referenced herein, H.B. ANGELA, was acting in the course and scope of his employment

as a Warden for the Sierra Conservation Center and the California Department of

8||Corrections and Rehabilitation. (hereinafter “CDCR”). H.B. ANGELA is sued in his

individual capacity only.

12. Upon information and belief, Defendant JERRY LINDSEY is, and at all
relevant times mentioned herein was, a resident of Tuolomne County, California. At all
times relevant to the events referenced herein, JERRY LINDSEY, was acting in the
course and scope of his employment as a Warden for the Sierra Conservation Center and
the California Department of Corrections and Rehabilitation. (hereinafter
“CDCR”).JERRY LINDSEY is sued in his individual capacity only.

13. Upon information and belief, Defendant PATRICIA QUINN is, and at all
relevant times mentioned herein was, a resident of Tuolomne County, California. At all
times relevant to the events referenced herein, PATRICIA QUINN, was acting in the
course and scope of her employment as a Warden for the Sierra Conservation Center and
the California Department of Corrections and Rehabilitation. (hereinafter “CDCR”).
PATRICIA QUINN is sued in her individual capacity only.

14. Upon information and belief, Defendant TIMOTHY MCCARTHY is, and at
all relevant times mentioned herein was, a resident of Tuolomne County, California. At
all times relevant to the events referenced herein, TIMOTHY MCCARTHY, was acting
in the course and scope of his employment as a Lieutenant for the Sierra Conservation
Center and the California Department of Corrections and Rehabilitation (hereinafter
“CDCR”), and was under the supervision of H.B. ANGELA, PATRICIA QUINN, and
JERRY LINDSEY. TIMOTHY MCCARTHY is sued in his individual capacity only.

 

 
5
6

Ta: 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 5 of 40

15.

[THIS SECTION REDACTED PURSUANT TO PROTECTIVE ORDER]

16. Defendant COUNTY OF TUOLUMNE is, and at all relevant times
mentioned herein was, a municipal entity or political subdivision of the United States,
organized and existing under the laws of the State of California.

17. Defendant COUNTY OF STANISLAUS is, and at all relevant times
mentioned herein was, a municipal entity or political subdivision of the United States,
organized and existing under the laws of the State of California.

18. Plaintiffs are informed and believe that at all times relevant herein, that
DOE DEFENDANTS 1-10, were employed in various capacities by the California
Department of Corrections and Rehabilitation (hereinafter “CDCR”), and/or the
COUNTY OF STANISLAUS, and/or the COUNTY OF TUOLOMNE, and, acted under
color of law, and in the course and scope of their employment with the California
Department of Corrections and Rehabilitation (hereinafter “CDCR”), and/or the
COUNTY OF STANISLAUS, and/or the COUNTY OF TUOLOMNE.

19. Unless otherwise specified, all individual defendants are sued herein in both
their official and individual capacities.

20. Plaintiffs are unaware of the true names and capacities, or counties of
residence of those Defendants named herein as DOE Defendants. Plaintiffs will amend
this Complaint to allege said Defendants’ true names and capacities when that
information becomes known to them. Plaintiffs are informed, believe, and thereon allege

that these DOE Defendants are legally responsible and liable for the incident, injuries,

 

 
6

THE 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 6 of 40

and damages hereinafter set forth, and that each of said Defendants proximately caused
the injuries and damages by reason of negligent, careless, deliberately indifferent,
intentional, willful, or wanton misconduct, including the negligent, careless, deliberately
indifferent, intentional, willful, or wanton misconduct in creating and otherwise causing
the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct
or imputed negligence or vicarious fault or breach of duty arising out of the matters

herein alleged. Plaintiffs will seek leave to amend this Complaint to set forth said true

8|lnames and identities of the unknown named DOE Defendants when they are ascertained.

21. Plaintiffs are informed, believe, and thereon allege that at all times herein
mentioned, each of the Defendants was the agent and/or employee and/or co-conspirator
of each of the remaining Defendants, and in doing the things hereinafter alleged, were
acting within the scope of such agency, employment, and/or conspiracy and with the
permission and consent of other co-Defendants.

Relevant Tolling Information

22. This Complaint arises out of the death of Plaintiffs’ son, Jacorey Shaw, who
lost his life on September 6, 2018 while incarcerated at the Sierra Conservation Center.
The events alleged in the Complaint concern allegations of a civil conspiracy involving
the individual named defendants. The last overt act alleged in furtherance of this
conspiracy occurred on April 1, 2019, and concerns the official certification of Mr.
Shaw’s death certificate. Facts related to the individual defendants’ participation in the
civil conspiracy alleged herein did not become known to Plaintiffs until March of 2021,
and could not have been discovered sooner. Additionally, this action is brought under the
authority of CRC Emergency Rule 9, which would operate to toll the limitations period
for this action from April 6, 2020 until October 1, 2020.

FACTS COMMON TO ALL COUNTS

23. This Complaint arises out of the in-custody death of Plaintiffs’ birth son,
Jacorey Shaw, which occurred on Thursday September 6, 2018.

24. At approximately 12:22 p.m. on September 6, 2018, inmate Jacorey Shaw,

 

 
2
3
4
5
6

THE 7
COCHRAN
FrM

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 7 of 40

26 years of age, was pronounced dead in the Triage and Treatment Area of the Sierra
Conservation Center (“SCC”), a correctional institution organized and existing under the
management authority of the California Department of Corrections and Rehabilitation
(“CDCR”). Prior to that day, Jacorey Shaw had exhibited no serious health problems at
any time in his 26 years, had never been hospitalized for any illness or injury, and,
having recently passed a comprehensive physical examination, Mr. Shaw was one of the

select inmates at the SCC who were deemed physically fit for the vigorous physical

8 ||training involved in the first phase of an overall firefighter training program, which

required the completion of an intense Physical Fitness Training (“PFT”) program, which
was the precursor to a more advanced Fire Fighter Training (“FFT”) program which was
offered to provide firefighter training to participating inmates at SCC.

25. For Jacorey Shaw, and the fellow inmates in his PFT class supervised by
SCC Teacher/Coach Dennis Jordan-Curasi, September 6, 2018 was “test day”, which
historically marked the final right of passage at the conclusion of the PFT program. The
test day activities included approximately two and one-half hours of strenuous physical
exercises, each of which, pursuant to the long standing requirements of the CDCR, were
to be completed within specified periods of time, and were historically designed to
require successful applicants to demonstrate a high level of physical aptitude in order to
pass the test within the time periods specified by the CDCR.

26. Jacorey Shaw passed each of the arduous physical activities on his test, but
at great cost. At approximately 11:08 a.m. that morning, Mr. Shaw collapsed and fell
unconscious on a crowded basketball court several minutes after successfully completing
the approximately two hours and thirty minutes of strenuous physical activities of the
PFT. The ambient temperature during the duration of the test was over 90°F, and steadily
rose during the duration of the testing period.

27. The training regimen for the PFT, which was directly supervised at all levels
by teacher/coach Dennis Jordan-Curasi, had been in existence for the approximately two

decades, and every aspect of the test day exercises were meticulously regimented, and

 

 
5
6

Tu: 7

COCHRAN
Frm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 8 of 40

contained specific physical activities to be undertaken by each participant at various
predetermined times throughout the duration of the testing, in a manner. However, on
this day, the test was different. It contained an additional exercise test, requiring
participants to jog an additional one-third of a mile at the very end of the test without rest
or water immediately after running a mile in under 9 minutes. Prior to this day, the “9
minute mile” had historically marked the end of the test, in a manner unchanged for
decades.

28. Towards the end of the test, Jacorey Shaw was beginning to exhibit the
objective symptoms of severe heat exhaustion, and his body was faltering. At the onset
of the additional one-third of a mile jog, like all the other participants who had
successfully completed the test day training, Mr. Shaw had already been participating in
approximately two hours and thirty minutes of strenuous physical exertion in over 90
degree rising heat, and the ambient temperature in the testing area had reached between
ninety-five and 100 degrees towards the end of the testing period.

29. After having successfully completed the final additional lap of testing,
Jacorey Shaw was suffering from the advanced stages of a heat related illness, and was
suffering from a very serious medical emergency. Several minutes after the test was
finally over, having made his way to the basketball courts adjacent to the testing area,
Jacorey Shaw collapsed, pleading for water to anyone who would listen. Moments later,
he would lose consciousness, which he never regained.

30. Far from an accident, Mr. Shaw’s death was the predictable consequence of
several factors, each of which was the exclusive responsibility of the personnel at the
SCC who were entrusted with protecting the health and safety of the inmates under their
care, including Mr. Shaw. A few of the more significant factors that contributed to Mr.
Shaw’s preventable loss of life on the day of the incident are as follows:

Prior to September 6, 2018

31. Prior to September 6, 2018, SCC supervisors H.B. ANGELA, PATRICIA

QUINN, and/or JERRY LINDSAY and DOES 1-5 deliberately and recklessly failed to

 

 
5
6

Taz 7

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 9 of 40

implement any form or training protocols to address the predictable and recurring danger

of heat related illnesses among SCC inmates, including the most fundamental protocols

mandated by the CDCR by actions and inactions which included, but were not limited to:

a.

 

A complete lack of compliance with each and every aspect of the
implementation and maintenance CDCR’s policies aimed at the prevention
of heat related injuries, heat related illness and/or heat stroke among at risk
inmates housed in the SCC;

A complete lack of compliance with each and every aspect of the
implementation and maintenance CDCR’s policies aimed at the prevention
of heat related injury and illness in the PFT;

A complete lack of training of SCC personnel, including Teacher/Coach
Dennis Jordan- Curasi, regarding the existence of, implementation of, or
practical application of the CDCR’s regulatory protocols to protect the
health and safety of SCC;

A complete lack of training of SCC personnel, including Dennis Jordan
Curasi, regarding the existence of, implementation of, or practical
application of the CDCR’s regulatory protocols to protect the health and
safety of the SCC inmates in the PFT;

A deliberate failure to ensure any institution-wide safety measures aimed at
identifying, correcting, and preventing inmates’ recurring and predictable
exposure to health hazards caused by heat related illnesses;

A deliberate failure to ensure any institution-wide safety measures aimed at
training SCC personnel regarding PFT inmates’ recurring and predictable
exposure to health hazards caused by heat related illnesses;

Deliberately and consciously deciding to include an additional physical
exercise requirement at the conclusion of an approximate two and a half
hour workout on the testing day in Jacory Shaw’s PFT class, in reckless

disregard of the potential heat related illnesses facing inmates required to

 

 
5
6

THE 7
COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 10 of 40

test in ambient temperatures of over ninety degrees.
On September 6, 2018
32. On the September 6, 2018 test day, Mr. Shaw participated in approximately
two and one-half hours of strenuous physical activity, including an additional 1/3 mile
jog, which comprised a longer and more arduous period of exercise than had ever been
administered on a testing day in the PFT. Throughout the approximately two and one-

half hour duration of the test day exercise period, the ambient temperature in the areat

8 {where Mr. Shaw was performing his test day exercises was well over 90 degrees, and

escalated throughout the duration of the test.

33. During the test, Mr. Shaw did not receive the most minimal levels of
hydration necessary to sustain the arduous physical activities he was required to endure
as a condition of passing the PFT.

34. As the strenuous workout regimen progressed on this day, Mr. Shaw began
to exhibit the clear signs of a serious medical emergency caused by the combined effects
of heat related illness coupled with dehydration, and this fact was readily apparent to any
person who observed Mr. Shaw in the final stages of the test, including the SCC
personnel, including, at a minimum, the Teacher/Coach Dennis J ordan Curasi who

oversaw the PFT, [

[THIS SECTION REDACTED PURSUANT TO PROTECTIVE ORDER]

After September 6, 2018
35. Upon information and belief, pursuant to an express and/or implied
agreement among INDIVIDUAL DEFENDANTS, and each of them, that was agreed
upon and assented by each of the INDIVIDUAL DEFENDANTS prior to September 6,
2018, the INDIVIDUAL DEFENDANTS, engaged in an agreement to falsify, distort,

 

and/or cover up the true circumstances surrounding the death of any inmate at the SCC

 

10

 
5
6

Ta 7

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 11 of 40

and/or in the PFT that died as a result of a heat related illness or injury occurring on the
premises of the SCC and under the supervision of CDCR personnel. This concerted
effort manifested itself in the combined efforts of several INDIVIDUAL DEFENDANTS
to classify Jacorey Shaw’s death as a “natural” death, based on a nonexistent pre-existing
heart disease, while deliberately ignoring, suppressing, and denying the existence of any
and all evidence demonstrating that Mr. Shaw was exposed to the effects of

approximately two and one-half hours of extreme physical exertion in extreme heat, and

8||likely exhibited the effects of heat exhaustion, heat stroke, and/or any other form of heat

related injury and illness. Pursuant to this conspiracy, the efforts of SCC supervisors
H.B. ANGELA, PATRICIA QUINN, TIMOTHY MCCARTHY, and JERRY LINDSAY,
each of whom acted in the course and scope of their employment with the CDCR as
supervisors at the SCC included, but were not limited to deliberately failing to conduct
any form of investigation of any inmate witnesses and/or SCC personnel concerning the
physical condition of Mr. Shaw at any time before 11:08 a.m. on September 6, 2018,
which is the moment in which Mr. Shaw collapsed unconscious several minutes after
completing the final test of the PFT.

36. Sometime after September 6, 2018, all videotaped footage of events that
occurred in the SCC training area went missing. It was either destroyed or not preserved
in some manner. There exists, however, clear and perfectly preserved video evidence of
events occurring after 11:08 a.m. in the SCC testing area, as well as the adjacent areas at
the SCC, including the basketball courts where Mr. Shaw collapsed several minutes after
he finished the PFT test. Upon information and belief, SCC supervisors H.B. ANGELA,
PATRICIA QUINN, and/or JERRY LINDSAY and DOES 1-4 deliberately ordered,
and/or caused to ordered, the destruction of any and all SCC video footage depicting
events occurring in and around the testing area from 8:00 a.m. to 11:00 a.m., which was
the time of Mr. Shaw’s test. This footage would have undeniably captured Mr. Shaw in
the final stages of his test, when he was probably exhibiting objective and obvious

symptoms reflecting advanced stages of heat exhaustion or some other form of heat

 

11

 
2
3
4
5
6

Tu 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 12 of 40

related illness. Upon information and belief, SCC supervisors H.B. ANGELA,
PATRICIA QUINN, and/or JERRY LINDSAY ordered the destruction of this video
evidence pursuant to an express or implied agreement which existed prior to September
6, 2018 to falsify, distort, and/or cover up the true circumstances surrounding the death
of any inmate at the SCC and/or in the PFT that died as a result of a heat related illness
or injury occurring on the premises of the SCC and under the supervision of CDCR
personnel.

37. Upon information and belief, SCC supervisors H.B. ANGELA, PATRICIA
QUINN, JERRY LINDSAY and DOES 1-5 deliberately failed to include, and/or
deliberately ordered the exclusion of, any mention of the true circumstances surrounding
Mr. Shaw’s death in any internal CDCR investigation into the circumstances surrounding
Mr. Shaw’s death.

38. Upon information and belief, SCC supervisors H.B. ANGELA, PATRICIA
QUINN, JERRY LINDSAY and DOES 1-5 deliberately falsified, altered, and/or
fabricated documents, and/or deliberately ordered the falsification, alteration, and/or
fabrication of documents which reflected evidence of the fact that the ambient
temperature at the SCC testing area was over 90 degrees between the hours of 8:00 a.m.
and 11:00 a.m., which is the time in which when Jacorey Shaw underwent the final
testing of the PFT. Pursuant to this coordinated effort, SCC supervisors H.B. ANGELA,
PATRICIA QUINN, JERRY LINDSAY and/or DOES 1-5 instructed, and or, ordered the
instruction of employees to falsify, alter, and fabricate documents which reflected
evidence of the fact that the ambient temperature at the SCC testing area was over 90
degrees between the hours of 8:00 a.m. and 11:00 a.m. on the morning of September 6,
2018, which is the time in which when Jacorey Shaw underwent the final testing of the
PFT, and further ordered, and/or caused Teacher/Coach Dennis Jordan-Curasi to be
ordered to falsely report that the ambient temperature in the testing area was less than 90
degrees during the testing period. At all times relevant to the events described herein,

SCC supervisors H.B. ANGELA, PATRICIA QUINN, TIMOTHY MCCARTHY, and/or

 

12

 
nm SF WW WN

6

THE 7

COCHRAN
Frm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 13 of 40

JERRY LINDSAY had direct and actual knowledge of the fact that between the hours of
8:00 a.m. and 11:00 a.m. on the morning of September 6, 2018, which is the time in
which when Jacorey Shaw underwent the final testing of the PFT, the ambient
temperature in the PFT testing area rose to well over 90 degrees.
Lt. Timothy McCarthy Fabricates the Actual Temperature at the
SCC to Cal/OSHA Inspector Raymond Smith

39. In documents first received by plaintiffs on or around the first week in

8 March of 2021, plaintiffs learned, for the first time, that LT. TIMOTHY MCCARTHY,

while acting in the course and scope of his employment with the CDCR and SCC,
deliberately provided false and misleading information to an Inspector from the
California Division of Occupational Safety and Health (“Cal/OSHA”) regarding the
ambient temperature at the SCC from the hours of approximately 8:30 a.m. and 11:00
a.m. on September 6, 2018, when Mr. Shaw underwent the final testing of the PFT.
Specifically, in a document request sheet propounded by Cal/OSHA Inspector Raymond
Smith, which specifically asked LT. TIMOTHY MCCARTHY, as a representative of the
SCC, to provide documentation of the temperature at the SCC for the 14 day period
preceding September 6, 2021, LT. TIMOTHY MCCARTHY provided reports, which
purported to be from the National Weather Service, which reported the temperature on
September 6, 2018 at 11:03 a.m. to be 84°F, rising to 85°F at 12:03 p.m. The
documentation LT. TIMOTHY MCCARTHY provided to Cal/OSHA Inspector
Raymond Smith was deliberately misleading, as these documents reported the
temperature from the unincorporated area of Green Spring CA, which is approximately
21 miles from Jamestown, CA where the SCC is located. More significantly, the
geographical elevation of Green Spring, CA is approximately 3136 feet, which is more
than two times the geographical elevation of Jamestown, which is 1427 feet. With full
knowledge of the fact that meteorologically speaking, temperatures cool at higher
elevations, when LT. TIMOTHY MCCARTHY provided the temperature from Green

Spring, and passed this off as being the temperature from Jamestown, he did so with the

 

 

13
5
6

Taz 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 14 of 40

direct knowledge that a temperature reading from a location approximately 1427 feet
higher in elevation would yield a substantially lower temperature than would be obtained
from the actual location where Mr. Shaw died. In deliberately providing this fabricated
temperature reading to Cal/OSHA Inspector Raymond Smith, LT. TIMOTHY
MCCARTHY deliberately sought to obfuscate the true ambient temperature in the SCC
testing area on the morning of September 6, 2018, which LT. TIMOTHY MCCARTHY

knew was, in reality, well over 90°F. This was a deliberate and calculated attempt to

8||absolve SCC personnel from the legal and moral responsibility for exposing inmate

Jacorey Shaw to an unduly unsafe and hazardous period of prolonged physical exertion
in temperatures over 90°F which, in reality, is the real reason why Jacorey Shaw died.

40. Upon information and belief, when LT. TIMOTHY MCCARTHY
deliberately misled Cal/OSHA Inspector Raymond Smith by providing documents which
fabricated the true temperature at the SCC on the days requested by Cal/OSHA Inspector
Raymond Smith, he did so at the direction of, under the immediate supervision of, for the
benefit, and at the behest of supervisors H.B. ANGELA, PATRICIA QUINN, JERRY —
LINDSAY, and DOES 1-5.

41. Upon information and belief, when LT. TIMOTHY MCCARTHY
deliberately misled Cal/OSHA Inspector Raymond Smith by providing documents which
fabricated the true temperature at the SCC on the days requested by Cal/OSHA Inspector
Raymond Smith, he did so pursuant to an express and/or implied agreement with
supervisors H.B. ANGELA, PATRICIA QUINN, JERRY LINDSAY, and DOES 1-5
to falsify, distort, and/or cover up the true circumstances surrounding the death of any
inmate at the SCC and/or in the PFT that died as a result of a heat related illness or injury
occurring on the premises of the SCC and under the supervision of CDCR personnel.

42. Ina further effort to falsify, distort, and cover up the true circumstances
surrounding the death of Jacorey Shaw, LT. TIMOTHY MCCARTHY, repeatedly
referenced a “possible heart condition” in his description of a cause of Mr. Shaw’s death

in documents prepared by LT. TIMOTHY MCCARTHY for Cal/OSHA Inspector

 

14

 
5
6

Tu: 7

COCHRAN
Fim™M

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 15 of 40

Raymond Smith. Upon information and belief, in falsely reporting a “possible heart
condition” as the cause of Mr. Shaw’s demise, and deliberately failing to reference any
possibility of a heat related illness and/or heat related injury as even being considered as
a cause of Mr. Shaw’s death, LT. TIMOTHY MCCARTHY was acting based on
information provided to him by RODNEY HOBBS and DR. SUNG-OOK BAIK of the
STANISLAUS COUNTY OFFICE OF THE SHERIFF-CORONER, who, respectively

would subsequently author and furnish falsely investigative data surrounding the sham

8 ||autopsy report referenced herein.

43. Not surprisingly, on October 3, 2018, due to the multiple interwoven
components of false, misleading, and fabricated information provided to him in
connection with his investigation, Raymond Smith, in his capacity as Cal/OSHA
Compliance Safety and Health Officer, issued a “NOTICE OF NO ACCIDENT-
RELATED VIOLATION AFTER INSPECTION” regarding the September 6, 2018
incident at the Sierra Conservation Center, which found no violations of any CDCR
safety protocols in connection with the the death of Jacorey Shaw. The sham autopsy
report prepared by DR. SUNG-OOK BAIK, discussed in detail below, was signed by
DR. SUNG-OOK BAIK one day earlier, on October 2, 2018. Upon information and
belief, this demonstrates that prior to September 6, 2018, ALL INDIVIDUAL
DEFENDANTS had a predetermined agreement to falsify, distort, and/or cover up the
true circumstances surrounding the death of any inmate at the SCC who died as a result
of a heat related illness or injury occurring on the premises of the SCC and under the
supervision of CDCR personnel, which, in this instance, included Jacorey Shaw.

The Autopsy Report

44. Inorder to absolve themselves of the moral and legal responsibility for the
fact that Jacorey Shaw’s death was directly and proximately caused by heat stroke and/or
heat related illnesses, the individual defendants, working separately and in concert,
engaged in a deliberate and concerted effort to falsify and distort Jacorey Shaw’s autopsy
report, which was conducted by the STANISLAUS COUNTY OFFICE OF THE

 

15

 
RR WO N

5
6

Tu: 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BL
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 16 of 40

SHERIFF-CORONER, which had, for consideration, contracted the COUNTY OF
TUOLUMNE to perform Jacorey Shaw’s autopsy.

45. Inconnection with the investigation provided to/and or conducted by the
STANISLAUS COUNTY OFFICE OF THE SHERIFF-CORONER into the death of
Jacorey Shaw, TUOLOMNE COUNTY SHERIFF-CORONER Detective/Investigator
RODNEY HOBBS reported that Jacorey Shaw appeared physically fit and was doing
physical training on September 6, 2018 when he collapsed, further reporting that Mr.

8 || Shaw “was jogging and collapsed within the prison training grounds appeared physically

fit and was doing physical training on September 6, 2018 when he collapsed”. All of
these statements were entirely false, and when RODNEY HOBBS furnished this
information to the STANISLAUS COUNTY OFFICE OF THE SHERIFF-CORONER,
he did so deliberately with the specific intent of falsifying and misreporting the true
circumstances surrounding the death of Jacorey Shaw. |

46. Pursuant to the terms of a prior contractual agreement, although Mr. Shaw
died in TUOLOMNE COUNTY, his autopsy was performed by DR. SUNG-OOK BAIK
of the STANISLAUS COUNTY OFFICE OF THE SHERIFF-CORONNER on
September 13, 2018. As will be thoroughly explored below, there are numerous autopsy
findings that are grossly misinterpreted and the entirety of DR. SUNG-OOK BAIK’s
opinions and conclusions are completely lacking in any scientific foundation. This
erroneous autopsy report is based in part on the fact that there are numerous deficiencies
and glaring omissions surrounding Mr. Shaw’s death investigation, which led to
erroneous conclusions in the autopsy report. As will be thoroughly explored below, for
these reasons, accepted medical protocols dictate that this autopsy falls below the
standard of care and does not meet the basic requirements as detailed in the National
Association of Medical Examiner’s (NAME) Forensic Autopsy Performance Standards
and the NAME Accreditation Guidelines.

47. The autopsy report states that Jacorey Shaw was a well-developed, well
nourished man measuring 68 inches tall and weighing 190 pounds. DR. SUNG-OOK

 

 

16
nm B&B Ww NN

6

THE 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 17 of 40

BAIK made no mention of Mr. Shaw being overweight or obese in his description of the
body.

48. According to the autopsy report, the heart was reported to be 425 grams.
The left ventricle was measured to be 1.5. cm in maximal thickness and the right
ventricle was measured to be 0.5 cm in maximum thickness. The inner one-third of the
left ventricular myocardium was described as pale when compared to the other areas of
the myocardium.

49. Jn sworn testimony given on March 3, 2021 and March 3, 2021, DR.
SUNG-OOK BAIK testified that he did not have an independent recollection of Mr.
Shaw’s autopsy.

50. On September 13, 2018 DR. SUNG-OOK BAIK performed an autopsy on
the remains of Mr. Shaw without a full understanding of the circumstances associated
with the death of Jacorey Shaw. In his aforementioned sworn testimony, DR. SUNG-
OOK BAIK stated that he may have been provided some information by the police, but
did not make any notes regarding what he might have been told. DR. SUNG-OOK BAIK
additionally stated that he did not have any information about the temperature on the day
that Mr. Shaw died. Despite not knowing critical details about the circumstances of the
death, DR. SUNG-OOK BAIK conducted the autopsy and rendered opinions.

51. The following exchange took place during the sworn testimony of DR.
SUNG-OOK BAIJIK:

QUESTION: WOULD IT BE FAIR TO SAY THAT YOU DIDN’T RECEIVE

ANY INFORMATION ABOUT THE TEMPERATURE ON THE DAY THAT

MR. SHAW DIED?

ANSWER: THAT’S RIGHT.

QUESTION: AND WOULD IT BE FAJR TO SAY YOU DIDN’T RECEIVE

ANY INFORMATION ABOUT THE TEMPERATURE BECAUSE THE

SHERIFF DIDN’T PROVIDE YOU ANY INFORMATION ABOUT THE

TEMPERATURE ON THE DAY THAT MR. SHAW DIED?

 

 

17
5
6

TSE 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 18 of 40

ANSWER: THAT’S RIGHT.

52. When asked about heat-related deaths, DR. SUNG-OOK BAIK testified that
a “heat-related illness, this depends on the weather. If the weather is so hot, maybe we
consider that. If the weather is not hot, there is less possibility of hyperthermia.” DR.
SUNG-OOK BAIK further testified that in order to determine if a death is heat-related,
he would need information regarding the weather.

53. With respect to the autopsy, DR. SUNG-OOK BAIK testified that

8||dehydration means dry skin. According to accepted medical protocols, this analysis is

overly simplistic and not useful to determine or rule out the existence of dehydration in a
decedent. According to accepted medical protocols, dry skin is a very subjective finding
and would not be an accurate way to determine dehydration in a case in which an
autopsy is performed seven days after a decedent’s passing, such as was the case with the
autopsy of Jacorey Shaw.

54. In his sworn testimony, DR. SUNG-OOK BAIK testified that a forensic
pathologist could test, or cause to be tested, ocular fluid (also called “vitreous fluid”) for
the presence of electrolytes. DR. SUNG-OOK BAIK could have ordered this test to
determine if Mr. Shaw was suffering from the effects of dehydration prior to his demise,
but deliberately chose not to.

55. Regarding the presence of urine in the bladder, accepted medical protocols
hold that, although non-specific, a lack of urine would be consistent with a diagnosis of
dehydration. In the autopsy report, DR. SUNG-OOK BAIK failed to describe whether
any urine was present in the bladder, in contravention of accepted medical protocols.

56. Mr. Shaw’s remains arrived at the STANISLAUS COUNTY OFFICE OF
THE CORONER on September 10, 2018, and were weighed at 180 lbs. upon arrival.
Inexplicably, the autopsy report sets forth Mr. Shaw’s weight at 190 Ibs. DR. SUNG-
OOK BAIK, who set forth “obesity” as a contributing factor to Jacorey Shaw’s death,
had no explanation as to why Mr. Shaw’s weight was ten pounds heavier in the autopsy

report, as compared to his weight upon arrival at his office. Mr. Shaw’s height and

 

18

 
CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 19 of 40

weight are reported differently in various records. The autopsy report indicates that a
height and weight of 5'8 and 190 pounds. Records from the STANISLAUS COUNTY
SHERIFF’S DEPARTMENT have Mr. Shaw’s weight as 180 pounds and the Coroner
Death Natural Report has Mr. Shaw at 5'10 and 183 pounds. A 5'8 man weighing 190
pounds would equate to a body mass index (BMI) of 28.9 and a 5'10 man weighing 180
pounds would equate to a BMI of 25.8. Accepted medical protocols hold that a BMI

between 25.0 and 19.9 would not be classified as obese. According to accepted medical

8|| protocols, Jacorey Shaw was not obese when he died, and obesity did not cause or

contribute to his death.

57. DR.SUNG-OOK BAIK proffered the opinion that Jacorey Shaw died from
a fatal cardiac arrhythmia due to cardiomyopathy and he based this opinion on several
autopsy findings. DR. SUNG-OOK BAIK reported that Mr. Shaw’s heart was enlarged
and that a heart weight of 425 grams was abnormal. DR. SUNG-OOK BAIK testified
that a normal heart for Mr. Shaw would be 270 grams. Additionally, DR. SUNG-OOK
BAIK reported that Mr. Shaw had left and right ventricular hypertrophy. DR. SUNG-
OOK BAIK further reported that Mr. Shaw’s left ventricle was 1.5 cm think and the right
ventricle was 0.5 thick. In his sworn testimony, DR. SUNG-OOK BAIK testified that a
normal thickness of the left ventricular myocardium would be 1.2 cm, and that a normal
thickness of the right ventricular myocardium would be 0.2-0.3 cm. According to
accepted medical protocols, DR. SUNG-OOK BAIK’s opinions regarding the heart are
entirely lacking in scientific foundation, and are completely erroneous. According to
accepted medical protocols, for Mr. Shaw, a heart weight of 425 grams would not be
abnormal. Medical literature supports the conclusion that a 425 gram heart for a man of
Mr. Shaw’s height and weight would be completely normal. (See “Quantitative Anatomy
of Human Heart”, Mayo Clin. Proc., February 1988, Vol. 63). Accepted medical
protocols hold that the high end of normal for the thickness of the left ventricle is 1.5 cm
and the high end of normal for the thickness of the right ventricle is 0.5 cm. Hence,

according to accepted medical protocols, Jacorey Shaw had a normal sized heart.

 

19

 
4
5
6

THE 7

COCHRAN
Frm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 20 of 40

58. In the autopsy report, DR. SUNG-OOK BAIK reported that the inner 1/3 of
the left ventricular myocardium was pale. According to accepted medical protocols, this
is a completely subjective finding, and could either represent a possible pathology or a
completely normal finding. According to accepted medical protocols, microscopic slides
of Mr. Shaw’s heart tissue would definitively prove the existence or nonexistence of
coronary heart disease or any other heart condition that may cause a myocardial

infarction, in a manner that would become a permanent part of the scientific data

8||supporting any conclusions regarding Mr. Shaw’s autopsy findings. Although DR.

SUNG-OOK BAIK could have easily ordered the creation of microscopic slides that
would have definitively determined whether Mr. Shaw was in fact suffering from some
form of preexisting heart condition prior to his death, in deliberate contravention of
accepted medical protocols DR. SUNG-OOK BAIK deliberately failed to do so.

59. Upon information and belief, the reason DR. SUNG-OOK BAIK failed to
order the creation of any microscopic slides of Mr. Shaw’s heart tissue was due to the
fact that such reliable scientific data would undermine and definitively disprove DR.
SUNG-OOK BAIK’s intentionally false conclusion that Jacorey Shaw’s death was
caused by a preexisting heart condition, an opinion which DR. SUNG-OOK BAIK knew
was totally false and unsupportable by any form of reliable scientific data when he
prepared and signed off on Mr. Shaw’s autopsy report.

60. According to the accepted medical protocols as reflected in the NAME
Accreditation Guidelines, it is standard practice to take photographs of the body as part
of the autopsy procedure. DR. SUNG-OOK BAIK did not take, nor did he order any
member of his staff to take, photographs of Mr. Shaw’s body at any time during the
autopsy. In his sworn testimony, DR. SUNG-OOK BAIK stated that photographs are
only taken on homicides or deaths that are deemed “suspicious”. This sworn testimony
demonstrates that DR. SUNG-OOK BAIK had ruled out any suspicious circumstances
prior to conducting the autopsy.

61. The Toxicology Requisition Form for Mr. Shaw’s autopsy falsely indicates

 

 

20
5
6

Ta 7

COCHRAN
FirM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 21 of 40

that a drug overdose was “probable”, which was, in fact, quickly disproved. After
receiving the toxicology results, which were negative for any controlled DR. SUNG-
OOK BAIK issued the cause and manner of death, concluding that Mr. Shaw died of
natural causes due to a preexisting heart condition. This was done despite not having
even a partial understanding of the specific circumstances related to and surrounding
Jacorey Shaw’s death.

62. Based on all of the foregoing, accepted medical protocols hold that, based

8||on the autopsy findings contained the the autopsy report of DR. SUNG-OOK BAIK,

Jacorey Shaw did not have a heart disease and did not die as a result of cardiomyopathy.

63. Upon information and belief, in the 24 hour period after the autopsy was
conducted, DR. SUNG-OOK BAIK and/or FRANK LEYVA and/or DOES 6-10 caused
and/or allowed Mr. Shaw’s remains to severely decompose, and released the remains to
the Plaintiffs’ selected mortuary on the afternoon of September 14, 2018 in a severely
decomposed condition in a deliberate effort to render impossible and/or prevent any
evidence of the true condition of MR. SHAW’s remains to be examined, seen, or tested
by third persons.

The Death Certificate

64. Jacorey Shaw was pronounced dead at the SCC at 12:22 p.m. on the
afternoon of September 6, 2018. His autopsy was conducted seven days later, on
September 13, 2018. The autopsy report was completed and signed by DR. SUNG-OOK
BAJK on October 2, 2018.

65. Inexplicably, the TUOLUMNE COUNTY Office of the Assessor Recorder
did not issue the death certificate pertaining to Jacorey Shaw’s death until April 1, 2019,
approximately seven months after Jacorey Shaw died. Upon information and belief, this
extreme delay in issuing the death certificate was the result of the INDIVIDUAL
DEFENDANTS, working in concert with DOES 1-10 to falsify, distort, and obfuscate
the true circumstances surrounding Mr. Shaw’s death at the SCC.

66. The actual death certificate that was finally issued on April 1, 2019, a true

 

21

 
Rh WY NWN

5
6

Tu: =7

COCHRAN
FimM

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 22 of 40

and correct copy of which is attached herein, was inexplicably not signed by BILL
POOLEY, who was the elected TUOLOMNE COUNTY SHERIFF-CORONER during
this time period. Rather, the death certificate was signed and executed by two sworn
peace officers originally hired with the TUOLUMNE COUNTY SHERIFF’S
DEPARTMENT, and later purportedly employed in the capacity as “Deputy Coroners”,
including OLIVER IMLACH and RODNEY HOBBS, neither of whom have any formal

medical training which would allow them to practice medicine and/or forensic

8 ||pathology.

67. Upon information and belief, at all relevant times, RODNEY HOBBS and
OLIVER IMLACH were directly supervised by, acting at the behest of, and under the
actual and apparent authority of TUOLOMNE COUNTY SHERIFF-CORONER BILL
POOLEY. Upon information and belief, prior to September 6, 2018, BILL POOLEY,
RODNEY HOBBS, and OLIVER IMLACH had and actual, express, and/or implied
agreement to falsify, distort, and/or cover up the true circumstances surrounding the
death of any inmate who may lose his life at the SCC from heat related illnesses, heat
related injuries, and/or heat stroke occurring under the supervision of SCC personnel.
Upon information and belief, RODNEY HOBBS and OLIVER IMLACH received
additional financial compensation, benefits, and/or other forms of valuable consideration
for the specialized work that RODNEY HOBBS and OLIVER IMLACH performed at
the behest of TUOLOMNE COUNTY SHERIFF-CORONER BILL POOLEY.

68. The official death certificate, which was finally issued on April 1, 2019, was
certified and signed by RODNEY HOBBS and OLIVER IMLACH, both of whom have
no connection to the medical profession whatsoever, and instead were sworn peace
officers employed by, and acting in the course and scope of their employment with the
office of the TUOLOMNE COUNTY SHERIFF-CORONER. The final certified death
certificate lists Jacorey Shaw’s death as being associated with a “FATAL CARDIAC
ARRHYTHMIA”. Also listed on the death certificate certified and signed by RODNEY
HOBBS and OLIVER IMLACH, is “ARTERIOSCLEROTIC CORONARY ARTERY”

 

22

 
eh BD NHN

6

Ta 47

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 23 of 40

and the word “OBESITY”. The death certificate further classifies Mr. Shaw’s death as
being “NATURAL”.

69. The death certificate was fraudulent, in that it was intended by ALL
INDIVIDUAL DEFENDANTS to set forth the wrong cause and manner of death. ALL
INDIVIDUAL DEFENDANTS knew that in reality, Jacorey Shaw’s death was caused by
and directly related to, the combined effects of heat exhaustion, heat related illnesses

and/or heat stroke, each of which are medical etiologies that had their inception during

8iithe PFT occurring on the morning of September 6, 2019, as opposed to any kind of

preexisting heart disease that predated September 6, 2019.
The SCC’s Injury and [ness Program

70. Prior to September 6, 2018, the CDCR had implemented specific policies,
procedures, and regulations that had the express purpose of identifying and correcting
hazards posed by heat related illnesses to inmates housed at CDCR facilities, including
the SCC, who may be at risk to the health hazards caused by prolonged exposure to
excessive ambient temperatures. The CDCR’s regulations involved the implementation
of seasonal safety measures designed to (1) recognize the specific identifiers of heat
related illnesses and inmates that are uniquely susceptible to the health hazards
associated with heat exposure, and (2) implement workable safety protocols in CDCR
correctional facilities to protect the inmate population from being exposed to such health
hazards.

71. All of the events that occurred on the morning of September 6, 2018,
culminating in Jacorey Shaw’s totally preventable death, demonstrate that Jacorey Shaw
was subjected to precisely the exact kind of health risks that the CDCR’s seasonal safety
regulations were designed to prevent and protect inmates from having to endure. It
follows the events which culminated in Mr. Shaw’s death demonstrate that the SCC
either deliberately failed to implement the CDCR’s safety regulations, or that the SCC
did not know that such safety regulations existed.

72. Documents first received the plaintiffs in March of 2021, which were

 

23

 
5
6

THE 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 24 of 40

contained in the above mentioned Cal/OSHA investigative materials, demonstrate that
the former is true, as the Cal/OSHA investigation revealed a series of detailed
documents, several of which were signed, and apparently authored, by SCC supervisor
H.B. ANGELA on January 4, 2018, several months before the death of Mr. Shaw.
Documents detailing the SCC’s injury and illness program contained lofty policy
statements recognizing the health hazards associated with heat related pathologies, and

further outlined specific procedures to be followed by SCC personnel which were

8||specifically tailored to adhere to the CDCR’s mandate to (1) recognize and (2)

implement specific safety protocols aimed at protecting inmates from the health hazards
associated with heat related illnesses in warmer months. The SCC’s injury and illness
program even had specific procedures to be followed by the SCC staff when the ambient
temperature exceeded 90°F at the SCC, each of which were designed to ensure that the
inmate population would be adequately hydrated and kept out of the sun for prolonged
periods of time. The problem in this case is that, notwithstanding the existence of wide
ranging safety protocols that, if implemented, would have protected Mr. Shaw’s health
and prevented his death, the SCC supervisors H.B. ANGELA, PATRICIA QUINN, and
JERRY LINDSEY deliberately failed to implement any of the procedures in their own
written injury and illness programs, and consequently, coach Dennis Jordan-Curasi failed
to follow any of the rules set forth in the SCC’s injury and illness program. The result of
this failure to implement these safety protocols is that Jacorey Shaw was made to endure
approximately two and one-half hours of rigorous physical exertion without adequate
hydration and without being in a shaded area as the ambient temperature climbed to well
over 90°F. This is why Mr. Shaw died.

///

///

///

///

///

 

24

 
5
6

TH 7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 25 of 40

FOR THE FIRST CAUSE OF ACTION

(By ALL PLAINTIFFS, as Successors in Interest to Jacorey Shaw, deceased

Against ADAM CHRISTIANSON, BILL POOLEY, SUNG-OOK BAIK,

M.D., FRANK LEYVA, RODNEY HOBBS, OLIVER IMLACH, H.B.

ANGELA, PATRICIA QUINN, JERRY LINDSEY, TIMOTHY

MCCARTHY, and [ REDACTED ] (Hereinafter Collectively

Referred to as “INDIVIDUAL DEFENDANTS”) and DOES 1-10 for

Violations of Civil Rights [42 U.S.C. § 1985]) (Conspiracy to Violate Civil

Rights)

73. Plaintiffs incorporate by reference the foregoing paragraphs of
this Complaint.

74. This cause of action is set forth herein to redress the deprivation, under
color of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,
privileges, and/or immunities secured to Jacorey Shaw by the Constitution of the United
States, the provisions of which include, but are not limited to, the right to equal
protection of laws and the right to be free from cruel and unusual punishments, as
guaranteed by the Fourteenth, Eighth, and Fifth Amendments to the United States
Constitution, among other constitutional provisions.

75.  Atall times relevant to the acts and omissions herein alleged, the
INDIVIDUAL DEFENDANTS, and each of them, at all times acted under color of law,
and in the course and scope of their employment with their respective employers,
including the CDCR, SCC, COUNTY OF TUOLUMNE, and COUNTY OF
STANISLAUS.

76.  Asreflected in the foregoing paragraphs of this Complaint, the SCC
leadership staff, which included HB. ANGELA, PATRICIA QUINN, JERRY
LINDSAY, and DOES 1-5 deliberately failed to implement any safety measures aimed at
protecting the health and safety of inmates that endured the uniquely arduous testing day

exertions, which exposed Mr. Shaw to prolonged physical exertion and dehydration in

 

25

 
5
6

Tue 7

COCHRAN
Fim

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 26 of 40

heat that surpassed 90°F, proximately causing Mr. Shaw’s totally preventable death.
Thereafter, pursuant to an express and/or implied agreement which predated September
6, 2018, each of the INDIVIDUAL DEFENDANTS, acting separately and in concert,
deliberately obfuscated the true circumstances surrounding Mr. Shaw’s death in various
ways, and conspired to falsely ascribe Mr. Shaw’s death to a preexisting heart disease, in
a manner that furthered no rational governmental objective or purpose.

77. In connection with the above described events, SCC supervisors H.B.

8|| ANGELA, PATRICIA QUINN, JERRY LINDSAY, and DOES 1-5 deliberately and

consciously denied the equal protection of the laws in a manner that furthered no rational
governmental objective or purpose, to the following classes of persons, each of whom
included Jacorey Shaw, as follows:

a. By being denied the benefit of safety protocols aimed at preventing heat
related illnesses, inmates at the SCC were denied the equal protection of the
laws, as compared to other similarly situated inmates at other CDCR
facilities located in areas in which seasonal heat in warmer months could
expose such inmates to the risk of heat related injuries and illnesses.

b. By having endure an unsafe, untested, and uniquely hazardous additional
prolonged exercise requirement in extreme heat at the conclusion of the
time in which the test day exercises had historically ended, inmates involved
in Jacorey Shaw’s PFT class were denied the equal protection of the laws,
as compared to other similarly situated inmates in other PFT classes within
the SCC.

78. The decision making process that resulted in the above referenced denials of
equal protection of the laws was deliberately undertaken, and consciously chosen among
other considered alternatives, by H.B. ANGELA, PATRICIA QUINN, JERRY
LINDSAY, and DOES 1-5. Thereafter, pursuant to an express and/or implied agreement
which predated September 6, 2018, each of the INDIVIDUAL DEFENDANTS, acting

separately and in concert, made possible the above referenced denials of equal protection

 

26

 
Rh WY WN

5
6

Ta 7

COCHRAN
FRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 27 of 40

of the laws by ensuring there would be no accountability for these civil rights violations
by deliberately falsifying, obfuscating, and covering up the true circumstances
surrounding Mr. Shaw’s death in various ways, ultimately conspiring to falsely ascribe
Mr. Shaw’s death to a preexisting heart disease which the INDIVIDUAL
DEFENDANTS, and each of them, knew was false.

79. Upon information and belief, H.B. ANGELA, PATRICIA QUINN, JERRY
LINDSAY, and DOES 1-5, would not have undertaken the acts and omissions which

8||denied Jacorey Shaw the equal protection of the laws had they not known that they

would be absolved of any accountability for their actions. Put another way, the above
referenced civil rights violations were made possible because, prior to undertaking the
unconstitutional acts and omissions referenced herein, H.B. ANGELA, PATRICIA
QUINN, JERRY LINDSAY, and DOES 1-5 knew that they could violate Mr. Shaw’s
civil rights, as well as the civil rights of any other similarly situated inmate, with the full
knowledge that the rest of the INDIVIDUAL DEFENDANTS would protect them and
cover up their unconstitutional acts and omissions.

80. Asadirect and proximate result of the wrongful, intentional, and malicious
acts and omissions of the individual defendant, Plaintiffs’ decedent, Jacorey Shaw,
suffered great mental and physical pain, suffering, anguish, fright, nervousness, anxiety,
grief, shock, humiliation, indignity, embarrassment, and apprehension prior to his death,
all to his damage in a sum to be determined at trial.

81. Plaintiffs are informed, believe, and thereupon allege, that in
unreasonably causing the death of Plaintiffs’ decedent as described herein, the
INDIVIDUAL DEFENDANTS acted willfully, maliciously, knowingly, with reckless
disregard and callous indifference to the known consequences of their acts and
omissions, and purposefully with the intent to deprive Jacorey Shaw of his federally
protected rights and privileges, and did in fact violate the aforementioned rights and
privileges, thereby warranting punitive and exemplary damages against the individual

defendant in an amount to be proven at trial.

 

 

27
5
6

TH 7

COCHRAN
FirM.

CALIFORNIA
4929 Wilshire BL.
Suite 1010 9
(323)435-8205

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 28 of 40

82. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and
expenses pursuant to 42 U.S.C. § 1988.

FOR THE SECOND CAUSE OF ACTION

(By ALL PLAINTIFFS, as Successors in Interest to Jacorey Shaw, deceased,

Against ALL INDIVIDUAL DEFENDANTS and DOES 1-10 for Violations of

Civil Rights [42 U.S.C. § 1986]) (Failure to Prevent Conspiracy to Violate

Civil Rights)

83. Plaintiffs incorporate by reference the foregoing paragraphs of
this Complaint.

84. At all times relevant to the acts and omissions herein alleged, the
INDIVIDUAL DEFENDANTS, and each of them, at all times acted under color of law,
and in the course and scope of their employment with their respective employers,
including the CDCR, SCC, COUNTY OF TUOLUMNE, and COUNTY OF
STANISLAUS.

85. Prior to September 6, 2018, ALL INDIVIDUAL DEFENDANTS, and each
of them, had knowledge of the deliberate failure among the SCC supervisory staff
members to deny SCC inmates safety protocols aimed at the prevention of heat related
injuries and illnesses in a manner that violated the civil rights of SCC inmates by
denying them the equal protection of the laws, as described above, and/or had direct
knowledge of the actual, express, and/or implied agreement among ALL INDIVIDUAL
DEFENDANTS to falsify, distort, and/or cover up the true circumstances surrounding
the death of any inmate who may lose his life at the SCC from heat related illnesses, heat
related injuries, and/or heat stroke occurring under the supervision of SCC personnel.
Notwithstanding this knowledge ALL INDIVIDUAL DEFENDANTS, each of whom
had the power to prevent or aid in preventing the commission of the above mentioned
conspiracy to violate the civil rights of SCC inmates, including Jacorey Shaw,
deliberately refused to take any actions to prevent the civil rights violations referenced

herein, which ultimately caused the death of Jacorey Shaw.

 

28

 
CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 29 of 40

86. Asadirect and proximate result of the wrongful, intentional, and malicious
acts and omissions of the individual defendant, Plaintiffs’ decedent, Jacorey Shaw,
suffered great mental and physical pain, suffering, anguish, fright, nervousness, anxiety,
grief, shock, humiliation, indignity, embarrassment, and apprehension prior to his death,
all to his damage in a sum to be determined at trial.

87. Plaintiffs are informed, believe, and thereupon allege, that in
unreasonably causing the death of Jacorey Shaw as described herein, the [INDIVIDUAL
DEFENDANTS acted willfully, maliciously, knowingly, with reckless disregard and
callous indifference to the known consequences of their acts and omissions, and
purposefully with the intent to deprive Plaintiffs’ decedent of his federally protected
rights and privileges, and did in fact violate the aforementioned rights and privileges,
thereby warranting punitive and exemplary damages against the INDIVIDUAL
DEFENDANTS in an amount to be proven at trial.

88. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and
expenses pursuant to 42 U.S.C. § 1988.

FOR THE THIRD CAUSE OF ACTION

(By PLAINTIFFS HOPE MCGEE and PAUL SHAW Against ADAM

CHRISTIANSON, BILL POOLEY, SUNG-OOK BAIK, M.D., H.B.

ANGELA, PATRICIA QUINN, JERRY LINDSEY, and DOES 1-10 for

Violations of Civil Rights [42 U.S.C. § 1983]) (Supervisory Liability for Civil

Rights Violations)

89. Plaintiffs incorporate by reference the foregoing paragraphs of
this Complaint.

90. Inconspiring to violate Mr. Shaw’s civil rights, as described in the
foregoing paragraphs of this Complaint, SUPERVISORY DEFENDANTS ADAM
CHRISTIANSON, BILL POOLEY, SUNG-OOK BAIK, M.D., H.B. ANGELA,
PATRICIA QUINN, JERRY LINDSEY, and DOES 1-5, actively deprived, and directed

the deprivation of Jacorey Shaw’s civil rights, including those secured to him by the

 

 

29
5
6

Tue «7

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 30 of 40

Constitution of the United States and the laws of the United States, including, but not
limited to, the Eighth Amendment’s right to be free from cruel and unusual punishment,
and the right to equal protection of laws, as guaranteed by the Fourteenth and Fifth
Amendments to the United States Constitution.

91. As described in the foregoing paragraphs of this Complaint,
SUPERVISORY DEFENDANTS ADAM CHRISTIANSON, BILL POOLEY, SUNG-
OOK BAIK, M.D., HB. ANGELA, PATRICIA QUINN, JERRY LINDSEY, and DOES

811-5 subjected Jacorey Shaw to the above described civil rights violations, which denied

him the equal protection of the laws and subjected him to cruel and unusual punishment.

92. Asadirect and proximate result of the wrongful, intentional, and malicious
acts and omissions of these defendants, Plaintiffs’ decedent, Jacorey Shaw, suffered
great mental and physical pain, suffering, anguish, fright, nervousness, anxiety, grief,
shock, humiliation, indignity, embarrassment, and apprehension prior to his death, all to
his damage in a sum to be determined at trial.

93. Plaintiffs are informed, believe, and thereupon allege, that in
unreasonably causing the death of Plaintiffs’ decedent as described herein,
SUPERVISORY DEFENDANTS ADAM CHRISTIANSON, BILL POOLEY, SUNG-
OOK BAIK, M.D., H.B. ANGELA, PATRICIA QUINN, JERRY LINDSEY, and DOES
1-5 acted willfully, maliciously, knowingly, with reckless disregard and callous
indifference to the known consequences of their acts and omissions, and purposefully
with the intent to deprive Plaintiffs’ decedent of his federally protected rights and
privileges, and did in fact violate the aforementioned rights and privileges, thereby
warranting punitive and exemplary damages against the individual defendant in an
amount to be proven at trial.

94. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and
expenses pursuant to 42 U.S.C. § 1988.
///
///

 

30

 
5
6

Tue «7

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 31 of 40

FOR THE FOURTH CAUSE OF ACTION
(By PLAINTIFFS HOPE MCGEE and PAUL SHAW Against THE
COUNTY OF TUOLOMNE And THE COUNTY OF STANISLAUS,
Municipal Liability Based on the Unconstitutional Failure to Train)
95. Plaintiffs incorporate by reference the foregoing paragraphs of

this Complaint.
96. Asset forth herein, the INDIVIDUAL DEFENDANTS, while acting under

8||color of law, violated the rights, privileges, and/or immunities secured to Jacorey Shaw

by the Constitution of the United States, the provisions of which include, but are not
limited to, the right to equal protection of laws and the right to be free from cruel and
unusual punishments, as guaranteed by the Fourteenth, Eighth, and Fifth Amendments to
the United States Constitution, among other constitutional provisions.

97. As thoroughly described herein, prior to September 6, 2018, ALL
INDIVIDUAL DEFENDANTS, and each of them, had knowledge of the deliberate
failure among the SCC supervisory staff members to deny SCC inmates safety protocols
aimed at the prevention of heat related injuries and illnesses in a manner that violated the
civil rights of SCC inmates by denying them the equal protection of the laws, as
described above, and/or had direct knowledge of the actual, express, and/or implied
agreement among ALL INDIVIDUAL DEFENDANTS to falsify, distort, and/or cover
up the true circumstances surrounding the death of any inmate who may lose his life at
the SCC from heat related illnesses, heat related injuries, and/or heat stroke occurring
under the supervision of SCC personnel.

98. In furthering the conspiratorial deprivations of civil rights referenced herein,

SUPERVISORY DEFENDANTS ADAM CHRISTIANSON, BILL POOLEY, and
SUNG-OOK BAIK, M.D., and DOES 6-10 deliberately failed to train all persons
employed by the COUNTY OF TUOLUMNE and the COUNTY OF STANISLAUS as
to how to properly investigate the circumstances surrounding the in-custody deaths at the

SCC, as well as how to objectively investigate and conduct autopsies, and certify death

 

3]

 
2
3
4
5
6

Tu: «7

COCHRAN
Firm

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 32 of 40

certificates, in a scientifically neutral and unbiased manner, without having a
predetermined cause of death designed to absolve government officials of liability as the
primary factor controlling and directing every aspect of the investigation of events,
performance of autopsies, and certification of death certificates.

99. Asa direct and proximate result of the wrongful, intentional, and malicious
acts and omissions of these defendants, Plaintiffs’ decedent, Jacorey Shaw, suffered civil

rights violations prior to his death, and suffered great mental and physical pain,

8|suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,

embarrassment, and apprehension prior to his death, in a sum to be determined at trial.
100. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and
expenses pursuant to 42 U.S.C. § 1988.
FOR THE FIFTH CAUSE OF ACTION
(By PLAINTIFFS HOPE MCGEE and PAUL SHAW Against ALL
INDIVIDUAL DEFENDANTS and DOES 1-10 for Violations of Civil
Rights [42 U.S.C. § 1983])(Based on Substantive Due Process
Violations)

101. Plaintiffs incorporate by reference the foregoing paragraphs of
this Complaint as if set forth in full at this point.

102. This cause of action is set forth herein to redress the deprivation, under
color of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,
privileges, and/or immunities secured to Plaintiffs Jacorey Shaw, by the Fourteenth
Amendment to the Constitution of the United States, including, but not limited to, the
right to be free from state actions that would deprive Plaintiffs and their birth son of life,
liberty, or property in such a manner as to constitute and unreasonable interference into
their familial relationship, and in a manner that shock the conscience,

103. Atall times mentioned herein, the INDIVIDUAL DEFENDANTS, and each
of them, acted under color and pretense of law, and under color of the statutes,

ordinances, regulations, policies, practices, customs, and/or usages of the State of

 

32

 
Rh BW WN

5
6

THE 7
COCHRAN
FIRM

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 33 of 40

California, the CDCR, and the Sierra Conservation Center. In so doing, the
INDIVIDUAL DEFENDANTS deprived Plaintiffs’ decedent, Jacorey Shaw, of the
rights, privileges, and/or immunities secured to him by the Constitution of the United
States and the laws of the United States, including, but not limited to, the Eighth
Amendment’s right to be free from cruel and unusual punishment, and the right to equal
protection of the laws, as guaranteed by the Fourteenth and Fifth Amendments to the
United States Constitution.

104. Plaintiffs are informed, believe, and thereupon allege, that in
unreasonably causing the death of Plaintiffs’ decedent as described herein, the
INDIVIDUAL DEFENDANTS, despite having deliberative opportunities to consider
alterative courses of action, acted willfully, maliciously, knowingly, with reckless
disregard and callous indifference to the known consequences of their acts and
omissions, and purposefully with the intent to deprive Plaintiffs’ decedent of his
federally protected rights and privileges in a manner that shocks the conscience, and did
in fact violate the aforementioned rights and privileges, thereby warranting punitive and
exemplary damages against the individual defendant in an amount to be proven at trial.

105. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and
expenses pursuant to 42 U.S.C. § 1988.

FOR THE SIXTH CAUSE OF ACTION

(By PLAINTIFFS HOPE MCGEE and PAUL SHAW, as Successors in

Interest to Jacorey Shaw, deceased, Against ALL INDIVIDUAL

DEFENDANTS and DOES 1-10 for Violations of Civil Rights [42 U.S.C. §

1983])(Based on Unconstitutional Denial of Medical Care)

106. Plaintiffs incorporate by reference the foregoing paragraphs of this
Complaint.

107. This cause of action is set forth herein to redress the deprivation, under

color of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,

 

privileges, and/or immunities secured to Plaintiffs’ decedent, Jacorey Shaw, by the

 

 

33
6

THE 7
COCHRAN
FIRM

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 34 of 40

Eighth Amendment to the Constitution of the United States, including, but not limited to,
the right to be free from cruel and unusual punishments.

108. During the course of the PFT, which occurred during the daylight hours on
an extremely hot day, Jacorey Shaw was exhibiting the obvious signs of a medical
emergency, which included, but were not limited to, the objective symptoms of
dehydration, extreme fatigue, heat exhaustion, and other related conditions indicating

that Jacorey Shaw was suffering from a severe and life threatening medical emergency

8|[prior to his collapse at 11:08 a.m. on September 6, 2018. The fact that Mr. Shaw was

suffering from a severe and life threatening medical emergency was or should have been
apparent to the INDIVIDUAL DEFENDANTS, and/or those who conspired with a
common plan and purpose to the INDIVIDUAL DEFENDANTS, and should have been
apparent to reasonably well trained persons in position(s) similarly situated to
INDIVIDUAL DEFENDANTS H.B. ANGELA, PATRICIA QUINN, JERRY
LINDSEY, TIMOTHY MCCARTHY, __[NAMEREDACTED] _, and DOES 1-5, and
those INDIVIDUAL DEFENDANTS who conspired with these defendants with a
common plan and purpose. At all times relevant to the acts and omissions herein alleged,
Jacorey Shaw was in custody, was under the exclusive care and control of The CDCR
and the SCC, and had a special relationship to the employees of the these defendants,
including H.B. ANGELA, PATRICIA QUINN, JERRY LINDSEY, TIMOTHY
MCCARTHY, _[NAMEREDACTED]__, and DOES 1-5 concerning the care and control
of all aspects of his physical health and well being.

109. Asa direct and proximate result of the wrongful, intentional, and malicious
acts and omissions of these defendants, Plaintiffs’ decedent, Jacorey Shaw, suffered civil
rights violations prior to his death, and suffered great mental and physical pain,
suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,
embarrassment, and apprehension prior to his death, in a sum to be determined at trial.

110. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and

expenses pursuant to 42 U.S.C. § 1988.

 

 

34
1
2
3
4
5
6

Ta 7

COCHRAN
Form

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 35 of 40

FOR THE SEVENTH CAUSE OF ACTION
(By PLAINTIFFS HOPE MCGEE and PAUL SHAW, As Successors in Interest to
Jacorey Shaw, deceased, Against ALL INDIVIDUAL DEFENDANTS for Violations
of Civil Rights [42 U.S.C. § 1983])(Based on Unconstitutional Failure to Protect)
111. Plaintiffs restates and incorporate by reference the foregoing paragraphs of
this Complaint as if set forth in full at this point.

112. This cause of action is set forth herein to redress the deprivation, under

8||color of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,

privileges, and/or immunities secured to Plaintiffs and Plaintiffs’ decedent, Jacorey
Shaw, by the Eighth Amendment to the Constitution of the United States, including, but
not limited to, the right to be free from cruel and unusual punishments, and the right to
the equal protection of laws, as guaranteed by the Fourteenth and Fifth Amendments to
the Constitution of the United States.

113. At all times relevant to the acts and omissions herein alleged, the
INDIVIDUAL DEFENDANTS, and each of them, at all times acted under color of law,
and in the course and scope of their employment with their respective employers,
including the CDCR, SCC, COUNTY OF TUOLUMNE, and COUNTY OF
STANISLAUS.

114. Based on the above alleged conduct, ALL INDIVIDUAL DEFENDANTS
knew, or should have known, or conspired with a common mind and purpose with
INDIVIDUAL DEFENDANTS who knew, or should have known, that prior to his
collapse at 11:08 a.m. on September 6, 2018, that Jacorey Shaw faced a serious medical
need, and knowingly disregarded this medical need by failing to take reasonable
measures to address it, proximately causing significant pain and suffering, and death, to
Jacorey Shaw, in violation of his right to be free from cruel and unusual punishment, and
his right to the equal protection of laws, as described herein.

115. Asa direct and proximate result of the wrongful, intentional, and malicious

acts and omissions of the individual defendant, Plaintiffs’ decedent, JACOREY SHAW,

 

35

 
—_—

2

6

Tae 7

COCHRAN
Firm

CALIFORNIA

4929 Wilshire BI.
Suite 1010 9

(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 36 of 40

suffered great mental and physical pain, suffering, anguish, fright, nervousness, anxiety,
grief, shock, humiliation, indignity, embarrassment, and apprehension prior to his death,
all to his damage in a sum to be determined at trial.

116. Plaintiffs are entitled to and hereby demands costs, attorneys’ fees, and

expenses pursuant to 42 U.S.C. § 1988.

 
   

 

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
1. For general and special damages in an amount according to proof at trial;
2. For past and future loss of wages and/or earnings and/or earning capacity
according to proof at trial;
3. For costs of suit incurred herein;
4. For attorneys’ fees incurred herein, as provided by law;
5. For punitive damages against the individual Defendants in their individual
capacities in an amount according to proof at trial; and
6. For such other and further relief as the Court deems just and proper.
JURY DEMAND
Plaintiff hereby demands that a jury be impaneled for the trial of this matter.
DATED: April 21, 2021 Respectfully submitted,
THE COCHRAN FIRM CAL ORNIA
By<2s+-Brian Bua L-Pann LL.
BRIAN T. DUNN
Attorneys for Plaintiffs

 

 

 

36
Oo oe NN A vA FF WY NY

NR NO NHN ON to N nN ed rw bn — — a —_ — — —_ — —
BS Se RA BRB BOHN SF SC BO wm RD HH FF YW YK TF CO

 

Case 2:19-cv-07884 Document1 Filed 09/11/19 Page 150f15 Page ID #:15
Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 37 of 40

DECLARATION OF HOPE MAGEE

1, The decedent’s name who is the subject of this action for wrongful death is
JACOREY SHAW. |

2. On September 6, 2018, JACOREY SHAW lost his life as a result of civil rights
violations contributing to his death at the Sierra Conservation Center, located at 5100 O’ Byrnes
Ferry Road in Jamestown, California.

3. No proceeding is now pending in California for the administration of the
decedent’s estate.

4. I am the decedent’s successor in interest (as defined in Section 377.11 of the
California Code of Civil Procedure) with respect to the decedent’s interest in the within action.

5. No other person has a superior right to commence the action or proceeding or to
be substituted for the decedent in the pending action.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

DATED: September 11, 2019

 

 
wo © NY DBA UA F&F W NY

Ww wy we NM YH NY NK NY YN FY BF Kr SF SK FP SF HSH FS
Ss SB A A SB BO PB FP CH wD ADH FF YW DY SF SO

 

Case 2:19-cv-07884 Document1 Filed 09/11/19 Page 14o0f15 Page ID #:14
Case 1:21-cv-00670-DAD-SKO Document1 Filed 04/22/21 Page 38 of 40

DECLARATION OF PAUL SHAW
1, The decedent’s name who is the subject of this action for wrongful death is
JACOREY SHAW.
2. On September 6, 2018, JACOREY SHAW lost his life as a result of civil rights
violations contributing to his death at the Sierra Conservation Center, located at 5100 O’Byrmes

Ferry Road in Jamestown, California.

3. No proceeding is now pending in California for the administration of the
decedent’s estate.
4. Lam the decedent’s successor in interest (as defined in Section 377.11 of the

California Code of Civil Procedure) with respect to the decedent’s interest in the within action.
5. No other person has a superior right to commence the action or proceeding or to
be substituted for the decedent in the pending action.
I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

DATED: September 11, 2019 ue lt, a \ >»
PAUL SHAW, declarant

 
TaaNE a Fea bor Ede

ae soba eB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QeUR. eap AEA Ed ole

N ER WORKED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
[ae ai y ‘Ed ; = en = "
SOM e-POD BOB Norh Bou cola?

wy ee Crean es Wi

AMENDMENT
OPIES, =.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exe hialoy ay
Miser Ne

 
